Citation Nr: 0736270	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  98-14 072	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for chronic bronchitis.  

3.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to the veteran's service-
connected lumbar spine disorder.  

4.  Propriety of the severance of service connection for a 
skin disorder.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a skin rash, for the period from November 2, 1994, to 
July 1, 1999.  

6.  Entitlement to an initial rating in excess of 10 percent 
for a skin rash, for the period after July 1, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from January 1991 to July 1991.  The veteran also served 
in the National Guard.  

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for irritable bowel syndrome and chronic 
bronchitis and granted service connection for a skin 
disorder.  

The veteran also appealed the April 1999 rating decision of 
the RO which severed service connection for a skin disorder 
and the March 2004 rating decision which denied service 
connection for a cervical disorder.  

The issue of an initial rating in excess of 10 percent for a 
skin rash after July 1, 1999, is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's Form DD 214 reveals he served in Southwest 
Asia from February 1991 to June 1991 in support of Operation 
Desert Shield/Desert Storm.  

2.  Gastrointestinal complaints were reported in service; 
irritable bowel syndrome is currently shown.  

3.  A current chronic respiratory disorder has not been 
shown.  

4.  Service connection has been granted for a lumbar spine 
disorder order.  

5.  The claims folder contains a current diagnosis of a 
cervical disorder.  

6.  The veteran's cervical spine disorder was not manifested 
in active military service.  

7.  There is no diagnosis of any cervical spine disorder 
during the initial post service year.  

8.  There is no competent medical evidence which attributes 
the veteran's current cervical disorder to service or to his 
service-connected lumbar disorder.  

9.  Service medical records document the veteran was treated 
for acne and rashes in service.  

10.  VA records include treatment for eczema, contact 
dermatitis, folliculitis, and tinea cruris.  

11.  The veteran's skin disorder does not produce constant 
itching or exudation and is not extensive or repugnant.  


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in active military 
service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).  

2.  Chronic bronchitis was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  A cervical spine disorder was not incurred or aggravated 
in active military service; and the service incurrence of a 
cervical spine disorder may not be presumed; and the cervical 
spine disorder is not proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2007).  

4.  Service connection for a skin disorder was not properly 
severed.  38 C.F.R. § 3.105 (2007).  

5.  The criteria for an evaluation in excess of 10 percent 
for a skin disorder have not been met, for the period from 
November 2, 1994, to July 1, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (1994-
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's claims were remanded by Board of Veterans' 
Appeals (Board) in May 2001 to ensure the veteran was 
properly notified.  A December 2001 letter was sent to the 
veteran in compliance with the remand.  The development 
ordered has been completed.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

As to the claim for service connection for a cervical 
disorder a January 2004 letter satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The 38 U.S.C.A. § 5103(a) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A letter was sent to the veteran in 
October 2006 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (a)(2007).  

The regulations outlined at 38 C.F.R. § 3.317 provide that VA 
shall pay compensation to Persian Gulf veterans who exhibit 
objective indications of chronic disability resulting from 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section provided that such disability: i) Became 
manifest, either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011: and ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

Irritable bowel syndrome

The veteran's Form DD 214 indicates he served in Southwest 
Asia from February 1991 to June 1991 and he meets the 
definition contained in 38 C.F.R. § 3.317 (d)(1, 2) (2007) to 
be a "Persian Gulf veteran."  The term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

April 1991 service medical records document the veteran 
sought treatment for diarrhea and vomiting.  Acute 
gastroenteritis was diagnosed.  In 1994, he complained of 
stomach problems to a VA examiner.  In December 1995, he was 
afforded a VA examination.  He reported that since his return 
from the Gulf he had frequent abdominal pain with cramping 
and watery diarrhea.  Irritable bowel syndrome was diagnosed.  
Irritable bowel syndrome was again diagnosed on a VA 
examination in January 2002.  

The regulations include irritable bowel syndrome as a 
qualifying chronic disability for which compensation will be 
paid to a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(a)(1)(2)(i)(B)(3)(2007).  Therefore, service 
connection for irritable bowel syndrome is warranted.  

Chronic Bronchitis

As a preliminary matter, the Board notes that the provisions 
of 38 C.F.R. § 3.317 are not for application, as chronic 
bronchitis is a clinical diagnosis of a respiratory disorder.  
VA General Counsel in August 1998 issued VAOPGPREC 8-98 
regarding Compensation for Undiagnosed Illness Under 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  

The General Counsel held that compensation may be paid under 
38 C.F.R. § 3.317 for disability, which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  The fact that the sings of 
symptoms exhibited by the veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular veteran's case 
does not preclude compensation under section 3.317.  

Section 1117(a) of title 38, United Stated Code, authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf veterans due to "undiagnosed 
illness" and may not be construed to authorize presumptive 
service connection for any diagnosed illness, regardless of 
whether the diagnosis may be characterized as poorly defined.  

In this instance, the evidence must include: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service medical records from the veteran's first period of 
active service reveal that at enlistment examination in 
December 1971 no respiratory disorders were found.  Service 
medical records for that period do not include any treatment 
for a respiratory disorder, only for throat complaints.  The 
claims folder does not include a service separation 
examination.  

During the veteran's second period of service, March 1991 
service medical records document that he had a productive 
cough and chest congestion with headaches of one months 
duration.  An upper respiratory infection was diagnosed.  In 
June 1991, his lungs and chest were noted to be normal on his 
physical examination report.  On his Report of Medical 
History in June 1991, he checked chronic or frequent colds.  

Private treatment records in September 1993 noted asthma and 
in September 1994 an upper respiratory infection.  In 
December 1994, the veteran was afforded a VA respiratory 
examination.  He told the examiner he had six episodes of a 
respiratory virus with a dry cough in the past year.  Chest 
X-rays were normal.  Chronic bronchitis was diagnosed.  
October 1996 VA outpatient treatment records note the veteran 
had chest congestion and a cough.  A January 2002 VA 
respiratory examination found no respiratory disorder.  
Pulmonary function testing was normal.  Chest X-rays were 
normal.  

The question in this case is whether a chronic respiratory 
disorder was manifested in service.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(2007).  

Even though the VA examiner in December 1994 diagnosed 
chronic bronchitis, he did not state that it began in 
service, or attribute the currently-diagnosed chronic 
bronchitis to service.  Notwithstanding the appellant's 
showing of in-service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  

Although there is evidence of a respiratory infection in 
service, and the veteran was treated in the early to mid 
1990's for chest congestion and cough on several occasions, 
there is no documentation of any complains for the last ten 
years.  Notably the diagnosis of chronic bronchitis by the VA 
examiner in December 1994 is not supported by any clinical 
findings.  The physical examination was normal and chest X-
rays were normal.  

The veteran had repeatedly informed VA that he was only 
receiving treatment through VA.  VA records obtained for the 
period from 1998 to 2003 do not contain any complaints, 
treatment or diagnosis of a respiratory disorder.  The 
veteran's VA problem list does not contain a diagnosis of any 
respiratory disorder.  There is no record of any medication 
used for treatment of a respiratory disorder.  In January 
2002, no respiratory disorder was diagnosed.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  The 
Board has concluded that, although the veteran had a 
respiratory infection in service, and in the early 1990's had 
upper respiratory infections, he did not contract a chronic 
respiratory disorder or chronic bronchitis in service.  The 
Board has concluded the preponderance of the evidence is 
against the claim for service connection for chronic 
bronchitis.  

Cervical Disorder

Despite the veteran's claims that he injured his neck in 
service, there is no documentation during either period of 
service or any injury to the neck or cervical spine in 
service.  May and June 1991 service records indicate the 
veteran sustained only a low back injury.  The June 1991 
physical examination report noted the veteran's neck was 
normal.  

The first diagnosis of a cervical spine disorder in the 
claims folder is contained in the report of a November 2003 
VA Magnetic Resonance Imaging.  It revealed mild degenerative 
changes in the cervical spine and a minimal bulging annulus 
at C5-C6.  

The veteran submitted a neurological evaluation conducted by 
a private physician in April 2005.  A history of an on-the-
job back and neck injury in March 2004 was recorded.  The 
veteran had reinjured his back and neck when lifting a heavy 
gate at work.  

The veteran has asserted in the alternative that his cervical 
spine disorders were caused by his service-connected lumbar 
spine disorder.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Although there are numerous VA examinations of the lumbar 
spine in the claims folder, the only examination which 
addresses the cervical spine disorder is the February 2004 VA 
examination.  The veteran reported the onset of cervical pain 
three years previously.  Cervical radiculopathy with 
degenerative changes and a minimal disc bulge were diagnosed.  

After carefully reviewing the claims folder and service 
medical records the VA examiner concluded there were no 
complaints of cervical pain in service.  In addition, the VA 
examiner stated that in his opinion the cervical spine 
disorder was not secondary to or etiologically related to the 
veteran's service-connected low back spinal disorder.  

The preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder.  There are 
no records of any injuries to the neck, complaints of 
cervical pain, or diagnosis of any disorder of the cervical 
spine in the service medical records.  There is no record of 
any diagnosis of a cervical disorder during the initial post 
service year.  There is evidence that the veteran sustained a 
post-service neck injury in March 2004.  And there is no 
competent medical evidence which links the veteran's 
currently-diagnosed cervical disorders to any service 
connected disability.  Therefore, the appeal is denied.

Severance of Service Connection for a Skin Disorder

Relevant Laws and Regulations:  Subject to the limitations 
contained in §§3.114 and 3.957, service connection will be 
severed only where evidence establishes that it is clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  Where service connection is severed because 
of a change in or interpretation of a law or Department of 
Veterans Affairs issue, the provisions of §3.114 are for 
application.  

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion. 

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons. The claimant will be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  

Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105 (d)(2007).  

Factual Background and Analysis.  The RO granted service 
connection for a skin rash as due to undiagnosed illness, as 
provided by 38 C.F.R. § 3.317, in an August 1996 rating 
decision.  Service connection was granted, effective November 
2, 1994.  

In September 1998, the RO sent a Memorandum to the VA Medical 
Center and requested an opinion as to whether the veteran's 
skin rash/es were attributable to an undiagnosed illness.  A 
November 1998 reply noted that all the skin lesions noted on 
a September 1998 VA examination report were due to diagnosed 
entries and that none were attributable to any undiagnosed 
illness.  

In a January 1999 rating decision, the RO proposed severance 
of service connection for a skin disorder.  The basis of the 
severance was that the August 1996 rating decision contained 
clear and unmistakable error (CUE) in granting service 
connection for a skin disorder under 38 C.F.R. § 3.317, as 
the veteran's skin disorders were not due to an undiagnosed 
illness.  

A February 1999 letter from the RO to the veteran informed 
him of the proposed severance.  He was informed that he had 
60 days to submit evidence and that he could request a 
personal hearing.  The veteran and his representative 
responded in March 1999.  (Although the veteran had requested 
a hearing in conjunction with his ongoing appeals for service 
connection and a higher initial rating, there is no request 
for a hearing addressing the issue of severance of service 
connection for a skin rash during the 60 day period.)  

In an April 1999 rating decision, the RO severed service 
connection for a skin disorder, effective July 1, 1999.  The 
RO found the August 1996 rating decision granting service 
connection for a skin disorder contained CUE.  The veteran 
appealed the April 1999 rating decision severing service 
connection to the Board.  

The first consideration is whether the procedures outlined in 
the regulations for severing service connection were followed 
by the RO.  The evidence of record shows that the VA met the 
procedural requirements of 38 C.F.R. § 3.105(d).  The rating 
decision of January 1999 set forth all material facts and 
reasons for severance of service connection.  The appellant 
was notified of the decision in February 1999.  He was given 
an opportunity to present additional evidence at a personal 
hearing.  Accordingly, The Board finds no error in the RO's 
compliance with the procedural safeguards of 38 C.F.R. § 
3.105(d).  

There are three bases for the severance of service 
connection: (1) clear and unmistakable error (CUE) in a prior 
determination, pursuant to 38 C.F.R. § 3.195(a), (d); (2) 
change in diagnosis in light of all accumulated evidence 
indicating that the diagnosis on which service connection was 
predicated is clearly erroneous, pursuant to 38 C.F.R. § 
3.105(d); and (3) fraud, pursuant to 38 C.F.R. § 3.957.  
There is no evidence in this instance of either fraud or a 
change in diagnosis.  The question presented is whether it 
was CUE to grant service connection for a skin disorder.  

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE.  For the 
purpose of severing service connection, the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474 (1997).

In reviewing the evidence the Board notes that CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board has concluded the August 1996 rating decision was 
not CUE.  While the RO is correct that 38 C.F.R. § 3.317 was 
misapplied, they did not consider that under 38 C.F.R. 
§ 3.303 the grant of service connection could be found to be 
supported by the evidence.  

Service medical records include a diagnosis of a skin 
abnormality at enlistment in December 1971, facial acne was 
noted.  He was treated in September 1978 for acne and was 
again treated in August 1979 for oily skin.  Records also 
indicate the veteran sustained insect bites while on active 
duty in March 1987.  Service medical records in April 1987 
include possible diagnoses of scabies, dermatitis and insect 
bites.  

The veteran has reported having chronic skin rashes since 
that date.  Post service VA examinations in November 1991 and 
October 1992 include diagnoses of eczema.  A VA examiner in 
November 1994 diagnosed atopic eczema by history and 
folliculitis.  The veteran has repeatedly stated he has 
recurrent rashes.  The evidence includes symptoms in service, 
chronicity of symptomatology supplied by the veteran, and 
current diagnoses of multiple skin disorders.  

Based on the evidence of record it is not "absolutely clear 
that a different result would have ensued" but for the error 
of misapplying 38 C.F.R. § 3.317.  For that reason, the Board 
finds the August 1996 rating decision granting service 
connection for skin disorder is not CUE.  Therefore, service 
connection for a skin disorder is restored.  

Initial Rating for a Skin Disorder

The veteran also appealed the initial rating assigned for his 
service-connected skin disorder.  In this decision the Board 
will address the initial rating only for the period from 
November 2, 1994, to July 1, 1999.  (When the VA effectuates 
this decision, a rating decision will be issued which 
restores and rates the veteran's skin disorder.  For that 
reason, the Board will not address the initial rating 
assigned from July 1, 1999, forward for reasons which will be 
explained in more detail in the remanded below.)  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  The veteran's 
skin disorder was rated as eczema.  

A higher than 10 percent rating is available with eczema 
which is demonstrated by exudation or constant itching, 
extensive lesions or marked disfigurement (30 percent 
disabling), or with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance (50 percent rating). 38 C.F.R. § 
4.118, DC 7806.  A higher rating than 10 percent requires not 
only exfoliation, exudation or itching involving an exposed 
surface or extensive area, there must be exudation or 
exfoliation that is constant or extensive lesions or marked 
disfigurement.  

November 1991 records noted only a rash on the right side of 
the veteran's waist.  In October 1992 it involved the low 
abdomen and right hip.  

In November 1994, a VA examination was conducted.  The 
veteran reported itching associated with the rash.  The first 
episode resolved with treatment but recurred and then again 
resolved with treatment.  The veteran had on and off 
exacerbations of the rash.  There was no rash found on 
physical examination.  The veteran did have hyperpigmentation 
on his left forearm and hips.  He had folliculitis on his 
left forearm.  

There are no other records during the rating period, the 
Board has concluded the veteran's skin disorder, while 
recurrent, is not constant.  Therefore, there is no basis for 
finding either constant exudation or itching.  The evidence 
does not demonstrate the veteran has extensive lesions or 
that it is markedly disfiguring.  A higher initial rating for 
a skin disorder is not warranted.  




ORDER

Service connection for irritable bowel syndrome is granted.  

Service connection for chronic bronchitis is denied. 

Service connection for a cervical disorder is denied.  

Service connection for a skin disorder is restored.  

An initial rating for a skin disorder, in excess of 10 
percent, for the period from November 2, 1994, to July 1, 
1999, is denied.  


REMAND

The Board has concluded that addressing the issue of the 
initial rating for the service-connected skin disorder for 
the period from July 1, 1999, would prejudice the veteran.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  VA in restoring the claim 
for service connection will issue a rating decision and will 
rate the veteran's skin disorder, to address the question at 
this time would not afford the veteran due process.  

In addition, the evidence does not include any records or 
examinations addressing the severity of the veteran's skin 
disorder since September 1998.  The veteran should be given 
an opportunity to submit evidence and be afforded a VA 
examination to determine the severity of his skin disorder.  

Also, the criteria for evaluating impairment due to skin 
disorders has been amended during the rating period.  The 
veteran has not been informed of applicable rating criteria.  
When a provision of VA rating schedule is amended while a 
claim for an increased rating under that provision is pending 
a determination must be made as to which regulation is more 
favorable to the claimant.  If the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g)(West 2002), 
which provides that VA may award an increased rating based on 
a change in the law retroactive to, but no earlier than, the 
effective date of the change.  See VAOPGCPREC 3-2000.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since July 1999 for his service-
connected skin disorder.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
dermatology examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The purpose of the 
examination is to determine the current 
severity of the veteran's service 
connected skin disorder.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (including both the old and new 
criteria for rating disorders of the 
skin) and be given opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


